ORDER

PER CURIAM.
James Taylor (“Movant”) appeals the judgment denying his Rule 29.151 motion for post-conviction relief without an evi-dentiary hearing.
Movant alleges three points on appeal. First, Movant argues his defense counsel was ineffective for failing to request the trial court individually voir dire the jury to determine whether a juror slept during Victim’s testimony. Second, Movant contends his defense counsel was ineffective for failing to object or request a mistrial when the State, during closing argument, introduced facts not in evidence and used improper personalization. Third, Movant alleges his defense counsel was ineffective *268for failing to object and request a mistrial when Victim repeatedly testified Movant had been banned from her apartment building.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).

. All rule references are to Mo. R.Crim. P.2011, unless otherwise indicated.